Opinion by
Moilison, J.
At the trial, it was stipulated that an affidavit was produced showing that 9,589.40 feet, consisting of heads and girdles, were used for shoe leather and that had that affidavit been before the collector within the 90-day review period under section 515, Tariff Act of 1930, he would have *356liquidated the value of the items at 10 percent under paragraph 1530(c), as amended, supra, under paragraph 1530(g) of the act. On the record presented, the claim of the plaintiff was sustained to the extent of 9,589.40 feet, consisting of 505.75 feet of heads and 9,083.65 feet of girdles, of the leather covered by the involved entry.